DETAILED ACTION
Status of the Application
Claims 1-13 are pending in the instant application.  Claims 1, 4, 5, 8, 12 and 13 are currently amended.  No new claims have been added. 
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the Drawings is withdrawn in response to the Remarks filed on April 15, 2022.

Claim Objections
Claim 13 is objected to because of the following informalities:  line 11 recites “the accommodation space”.  The limitation should recite “the annular accommodation space”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The rejection of claims 4, 5 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on October 22, 2015.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by https://sdyingli.en.made-in-china.com/product/TBxmPGIOvvWJ/China-Bead-Type-Reusable-Cable-Tie.html (hereinafter “Made-in-China”).  
Regarding claim 1, Made-in-China teaches a fixing band (bead type reusable cable tie) for a battery module, comprising a first end portion (Fig. 1), a connecting section and a second end portion which are arranged successively in an extending direction of the fixing band (Fig. 1), wherein
the first end portion includes a body and engaging grooves which are protruded in a thickness direction of the body, each of the engaging grooves comprises a groove wall (the outer edge of each engaging groove; Fig. 1), the groove wall of each of the engaging grooves is separated from the body of the first end portion in a width direction of the fixing band (Fig. 1), and
the second end portion has engaging protrusions which are shaped to match the engaging grooves, and the first end portion and the second end portion are stacked in the thickness direction and are engaged with each other in a manner that the engaging protrusions are accommodated within the engaging grooves and are engaged with the groove walls of the engaging grooves (Fig. 1), so that the fixing band is configured to enclose an annular accommodation space (the first end portion and the second end portion fit together to enclose an annular accommodation space; Figs. 1 and 2).
“For a battery module” is intended use language.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
The recitation "for a battery module” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

    PNG
    media_image1.png
    418
    600
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    331
    383
    media_image2.png
    Greyscale

Regarding claim 2, Made-in-China teaches a fixing band wherein the engaging grooves have two or more and are spaced apart from each other on the first end portion in the extending direction and the engaging protrusions have two or more and are spaced apart from each other on the second end in the extending direction (Figs. 1 and 2). 
Regarding claim 3, claim 3 is considered product-by-process claim as a result of the limitation “wherein the engaging groove is formed by stamping the first end portion in the thickness direction, and the engaging protrusion is formed by stamping the second end portion in the thickness direction”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 5, Made-in-China teaches a fixing band wherein the second end portion comprises a main body and the engaging protrusions which are protruded in the thickness direction, a second clamping hole is formed between the engaging protrusion and the main body of the second end portion, the second clamping hole is a through hole which is penetrated along the width direction of the fixing band, and the body of the first end portion has a second latching portion which is capable of extending to the second clamping hole (Fig. 2).
Regarding claim 12, Made-in-China teaches a fixing band wherein each of the engaging grooves comprises a groove wall, the groove wall of each of the engaging grooves is separated from the body of the first end portion in the width direction of the fixing band (Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0189982) in view of https://sdyingli.en.made-in-china.com/product/TBxmPGIOvvWJ/China-Bead-Type-Reusable-Cable-Tie.html (hereinafter “Made-in-China”).  
Regarding claim 13, Lee et al. teaches a battery module (Fig. 1), comprising:
a battery stack (cartridge assembly 100), which includes a plurality of batteries which are stacked side by side (Fig. 1);
two end plates (Fig. 1), which are spaced apart from each other and are disposed to hold the battery stack; and a fixing band (combining groove 310 and coupling protrusion 210; Fig. 1),
wherein the fixing band encloses the battery stack and the two end plates (Fig. 1).

Lee et al. is silent regarding the fixing band according to claim 1 and the first end portion and the second end portion are stacked in the thickness direction and are engaged with each other in a manner that the engaging protrusions are accommodated within the engaging grooves and are engaged with the groove walls of the engaging grooves, so that that the battery stack and the two end plates are held and fixed within the accommodation space.  However, Made-in-China teaches that it is known in the art to have a fixing band according to claim 1 as provided in the rejection of claim 1 above.  Made-in-China also teaches that the first end portion and the second end portion are stacked in the thickness direction and are engaged with each other in a manner that the engaging protrusions are accommodated within the engaging grooves and are engaged with the groove walls of the engaging grooves (Fig. 1), so that the battery stack and the two end plates are fully capable of being capable of being held and fixed within the accommodation space (the first end portion and the second end portion fit together to enclose an annular accommodation space).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lee et al. by replacing the fixing member of Lee et al. with the fixing band of Made-in-China as an alternative way to enclose the outside of the casing and to secure the parts of the battery module.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724